Citation Nr: 1300065	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  12-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for compression fracture, L4 (claimed as low back condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current low back condition is directly related to his 1959 in-service automobile accident.  

The relevant service records primarily consist of a single page, a 1959 Clinical Record Cover Sheet.  This shows the Veteran was in an automobile accident on April 10, 1959, near Glen Falls, NY.  This produced outpatient visits on April 10, 11, and 12 followed by admission to Glen Falls Hospital on April 13, from which the Veteran was discharged on either April 20, or April 23, 1959.  From the Glen Falls Hospital the Veteran was transferred to the US Army Hospital at West Point NY.  The sequence of events after that is not made clear, although the Cover Sheet lists the diagnoses as including torn ligaments of the neck and back, and indicates treatment had included traction for the back.  

The record does not reflect efforts made to obtain any in-patient clinical records from the Army Hospital at West Point, or from the Glen Falls Hospital.  These should be sought.  Likewise, additional medical opinion should be obtained to ensure any conclusions are based on an accurate history.  This history would include consideration of any additional service treatment/hospital records that are obtained, as well as an acknowledgement that the current records show a torn ligament in the back during service, as opposed to a "contusion" of the lower back as indicated by the 2010 VA opinion provider.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of any record of the Veteran's back treatment at the VA Medical Center in Miami, and the Gainesville, VA outpatient clinic dated since 2009.  

2.  Attempt to obtain any record of the Veteran's in-patient clinical treatment provided at the U.S. Army Hospital at West Point, New York between April 20, 1959 or April 23, 1959 and May 31, 1959.  

3.  Attempt to obtain copies of any record of the Veteran's treatment at the Glen Falls Hospital in Glen Falls, New York during the period between April 10, 1959 and April 23, 1959.  

4.  Advise the Veteran that he or others, who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of his low back disorder since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the development requested above, return the Veteran's claims file to the VA examiner who conducted the Veteran's August 2010 VA Spine Examination, if available, for an addendum medical opinion.  If this examiner is unavailable, the claims file should be provided to another appropriate VA medical professional.  If it is determined that is necessary to reexamine the Veteran to obtain the requested opinion, that should be accomplished.

After reviewing the entirety of the Veteran's claims file, including any additional records obtained, and noting the diagnosis of a torn ligament in the back as reflected in 1959 records, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed low back disability had its onset in or is otherwise related to service.

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically sound opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of any missing facts necessary to render a non-speculative opinion. 

6.  Then, readjudicate the Veteran's low back disorder service connection claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





